Order filed February 28, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00980-CV
                                  ____________

                   APRIL DUPREE ADESHILE, Appellant

                                        V.

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                       TEXAS, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-66501

                                    ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the 61st District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. Appellant notified this court
that she cannot pay for the reporter’s record and desires to file a brief without a
record.
      Accordingly, we order appellant to file a brief in this appeal within 30 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution.



                                        PER CURIAM